Citation Nr: 1132991	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-37 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  He was awarded the Combat Infantryman's Badge and the Vietnam Service Medal.   

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2006 and June 2008.  The June 2008 rating decision assigned a 50 percent rating to the PTSD from July 28, 2006. 

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in July 2009.  A transcript of the hearing is associated with the Veteran's claims folder.

In October 2009, the Board remanded the case to the RO for additional development of the record. 



FINDING OF FACT

For the entire period of the appeal, the service-connected PTSD is shown to have been productive of a disability picture that more closely approximated that of  occupational and social impairment with deficiencies in work, family relations, thinking and mood and an inability to establish and maintain effective relationships.  

  

CONCLUSION OF LAW

For the entire period of the appeal, the criteria for the assignment of a 70 percent rating, but no higher for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in August 2006, prior to the initial adjudication of the claim, and in March 2007, May 2008, and February 2010.   

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection and increased ratings, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The August 2006 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The Courts have held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records are associated with the claims folder.  Private treatment records by Dr. E.D. were obtained and associated with the claims folder.  

The Board finds that there is no identified relevant evidence that has not been accounted for.  The Veteran underwent VA examinations in December 2006, August 2007, and June 2008 to obtain medical evidence as to the severity of the PTSD.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating criteria for rating mental disorders reads as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation  or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Based on a careful review of the record, the Board finds that, for the entire period of the appeal, the service-connected PTSD is shown to have been productive of a disability picture that more nearly resembles the criteria warranting the assignment of a 70 percent rating .  

The Board finds that the medical evidence from the VA examinations and private treatment records establishes that the PTSD is productive of occupational and social impairment manifested by deficiencies in work, family relations, thinking, and mood and approaching an overall inability to establish and maintain effective relationships.   

The June 2008 VA examination report indicates that the examiner concluded that the Veteran had considerable to severe symptoms of PTSD.  Regarding deficiencies in thinking, the examiner indicated that the Veteran had intrusive thoughts of Vietnam every day and nightmares four to five times a week.  The Veteran reported having flashbacks two to three times a week.  His memory was mildly to moderately impaired for immediate information.   

Regarding deficiencies in mood, the examiner noted that the Veteran had a dysphoric mood and constricted affect.  

Regarding deficiencies in family relations, the examiner indicated that the Veteran had emotional detachment from others and considerable to severe impairment in social functioning.  

Regarding deficiencies in work, the examiner stated that the Veteran had considerable to severe impairment in occupational functioning.    

The August 2007 VA examination report indicates that the Veteran's GAF score for the PTSD was 50 that is indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  The VA examination report indicates that the Veteran's short-term memory and concentration were  somewhat impaired and that his mood was dysphoric.  

The December 2006 VA examination report indicates that the Veteran had intrusive thoughts about Vietnam and had problems with concentration and memory.  He reported having emotional detachment from others and had difficulty expressing his feelings to others including family members.  The examiner stated that the Veteran had moderately to moderately severe to considerable impairment in social adaptability and interactions.  The examiner opined that the Veteran had moderate impairment in occupational functioning.  

Thus, there is evidence that the service-connected PTSD has caused deficiencies in work, family, thinking, and mood.  The PTSD has been characterized as moderate to considerable to severe.  Significantly, the VA examination reports reflect to the Board that the service-connected disability picture was more suggestive of incapacity consistent with considerable to severe, rather moderate overall impairment.  

Hence, on this record, a 70 percent rating is warranted for the service-connected PTSD for the entire period of the appeal.  

Thus, on this record, an increased rating of 70 percent the service-connected PTSD is warranted for the entire appeal period.  38 C.F.R. §§ 3.400(o), 4.7; see Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

Under the criteria for PTSD, the basis for a 100 percent schedular rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

The evidence shows that the PTSD does not cause total social and occupational impairment.  The evidence of record shows that the Veteran does have social interaction with his family.  He does not have total social impairment.  The record further shows that he was able to be employed until 2004. There is evidence that the Veteran retired at that time although he also contends that he stopped working due to his PTSD.  

Further, the preponderance of the medical evidence establishes that the PTSD causes considerable to severe occupational impairment, not total occupational impairment.  Thus, the Board finds that a 100 percent rating is not warranted for the PTSD under Diagnostic Code 9411.  

Accordingly, the Board concludes that the evidence supports the assignment of a 70 percent rating, but no higher for the service-connected PTSD for the period of the appeal.  

Finally, the Board finds that the service-connected disability picture is not so exceptional or unusual as to warrant referral of the claim for increase for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Id.

Comparing the Veteran's current disability levels and symptoms to the Rating Schedule, the degree of disability for this disability is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, no referral for extraschedular consideration is required.

Therefore, the Board concludes that the question of an extraschedular rating is not reasonably raised on this record.  

Lastly, the Board notes that in July 2008, the Veteran filed a formal claim for a total rating for compensation purposes based on individual unemployability (TDIU).  In a July 2009 rating decision, the RO denied the claim for TDIU.  The Veteran was notified of this decision and did not file an appeal.  This decision is final.  Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

There are no new allegations or evidence of unemployability since the date of that rating decision.  Thus, further consideration of entitlement to TDIU is not required at this time. 




ORDER

An increased rating of 70 percent, but not higher for the service-connected PTSD for the entire period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


